In compliance with the provisions of Act No. 46 of 1940 requiring a decision in cases of this character within twenty-four hours after submission, we herewith hand down our decision in this matter, the reasons for which will follow in due course.
For the reasons to be hereafter assigned, the judgment appealed from is reversed and the suit is dismissed, at the cost of the appellee.
O'NIELL, C. J., does not take part.
BOND, Justice (No. 38787)
In compliance with the provisions of Act No. 46 of 1940, requiring a decision in cases of this character within twenty-four hours after submission, we herewith hand down our decision in this matter, for the reasons which will follow in due course.
For the reasons to be hereafter assigned, the judgment appealed from is affirmed.
  O'NIELL, C. J., does not take part. *Page 708